DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1–20 are objected to because of the following informalities:
Claim 1 recites, first, “a smoke producing substance” (ln. 8), followed by, “a material that generates smoke” (ln. 11). Claim 11 has the same feature. The language is objected to because it is needlessly confusing to refer to what should be the same thing in such different ways, as it forces an inquisitive reader to question whether these are different things. Applicant should employ the same formulation through the claims. Applicant need not use the definite article for subsequent recitations since this element is the object worked upon (MPEP § 2115) and its meaning would be clear.
Claim 11 recites “lower edge” without an article, where the indefinite article should be employed.
Claim 16 recites “a center of the main body,” but claim 15 from which it depends already provides antecedent basis for this element, and therefore, claim 16 should employ the definite article.
Claims 2–10, 12–15, and 17–20 are objected to due to dependency upon objected-to claims.

Claim Rejections — 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–4, 7–15, and 18–20 are rejected under 35 U.S.C. 103 as being unpatentable over Stafford (US Pat. 2,205,914) in view of Jonas et al. (US Pat. 6,019,035) and Davis (US Pat. 7,694,626).
Claims 1, 11, and 14: Stafford discloses a smoking and basting lid (38), comprising:
a main body (38) having a lower edge adapted to contact a cooking surface (of 10, see fig. 1), the main body having an inner surface and an outer surface (ascertainable from fig. 1); and
a capsule (40) for holding a smoke producing substance (43), operatively connected to the main body (pg. 2, left, lns. 16–19, “receptacle 40 is mounted within the interior of the housing 10, by way of example, upon the underside of the hinged top 38”) and having a chamber (40) extending outwardly from the inner surface of the main body into the interior volume of the main body (see fig. 1), the capsule having an interior volume for holding a material that generates smoke (within 40), wherein the chamber includes at least one aperture (45) that allows the smoke to travel from inside the chamber to at least a portion of the interior volume of the main body.
Stafford does not disclose its main body having an interior volume. Instead, Stafford’s main body is relatively flat.
However, Jonas discloses a similar smoking apparatus (fig. 5) with a lid main body (74) having all of an inner surface, an outer surface, and an interior volume (ascertainable from fig. 5).
It would have been obvious to one of ordinary skill in the art to modify the shape of the main body of Stafford in line with the main body of Jonas to enable it to function in a more conventional domestic smoker like that shown in Jonas.
Stafford modified by Jonas does not disclose a handle connected to the outer surface of the main body or a vent having a vent aperture extending between the inner surface and outer surface of the main body, the vent being adjustable to change the size of the vent aperture.
However, Davis discloses a similar apparatus with a lid similar to that of Jonas with both a handle (visible in figs. 4 and 5) as well as a vent that is adjustable to change the size of the vent aperture (36).
It would have been obvious to one of ordinary skill in the art to add the handle of Davis to the lid of Stafford modified by Jonas to make it easier and safer to manipulate, and it would have been obvious to add the adjustable vent of Davis to allow a user to conveniently control the amount of smoke and heat in the cooking chamber formed in part by the lid.
Claims 2 and 12: Stafford discloses a capsule aperture (41) that provides access to the interior volume of the capsule, as well as a capsule cover that seals the capsule aperture (42).
Stafford does not disclose its capsule aperture and capsule cover belonging to its main body, including the capsule aperture extending between the outer and inner surfaces.
However, it would have been obvious to one of ordinary skill in the art to reposition the capsule aperture and cover to the lid of Stafford to allow a user to, for example, inspect the contents of the capsule without opening the lid.
Claims 3 and 13: Stafford discloses the capsule chamber having a solid bottom (pg. 2, left, lns. 23–24, “the bottom of the receptacle 40 is preferably imperforate”) and a sidewall that includes the at least one aperture (pg. 2, left, lns. 25–26, “the sides of the receptacle 40 are perforated at 45”).
Claims 4, 9, and 15: Modified as per claim 1 above, Davis discloses the vent being offset from the center of the main body (see figs. 4 and 5).
Stafford modified by Jonas and Davis does disclose the capsule being connected to the main body at a position offset from a center of the main body.
However, it would have been obvious to one of ordinary skill in the art to reposition the capsule of Stafford to any suitable location on the inner surface of the main body that was not obstructed by the handle of Davis, including a location offset from the center of the main body opposite to the vent of Davis, to permit the use of the capsule aperture and cover in the lid discussed above.
With respect to claim 9, the modifications above would result in the handle being located between the vent and the capsule cover.
Claims 7 and 18: Modified as per claim 1 above, Davis discloses its vent including a wheel connected to the outer surface of its main body at a pivot point (plainly ascertainable in figs. 4 and 5 by one of ordinary skill in the art), wherein the wheel can be rotated to adjust the size of the vent aperture (ibid.).
Claims 8 and 19: Modified as per claim 1 above, Davis discloses its wheel including a wheel aperture alignable with the vent aperture to permit air to flow from the interior volume of the main body to outside the lid (plainly ascertainable in figs. 4 and 5 by one of ordinary skill in the art).
Claims 10 and 20: Modified as per claim 1 above, Davis discloses the wheel including a plurality of apertures and the vent including a plurality of apertures (figs. 4 and 5 clearly show three apertures each).
Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stafford in view of Jonas and Davis as applied to claims 2 and 15, respectively, above, and further in view of Barbour (US Pat. 6,293,271).
Neither Stafford nor Davis disclose the main body including at least one breather aperture extending between the inner surface and the outer surface, located further away from a center of the main body than the capsule.
However, Barbour discloses a vent 80 alike to that disclosed by Davis, as well as a separate aperture 74. This aperture is intended to receive a thermometer 78, but still qualifies as a claimed breather aperture as it is, since the thermometer is not required.
It would have been obvious to one of ordinary skill in the art to incorporate the breather aperture taught by Barbour into the lid of Stafford modified by Davis to provide a means of inserting a thermometer, and it would have been obvious to place it further away from a center of the main body than the capsule since this would bring it closer to the user for placing the thermometer therein and seeing the thermometer when inserted.

Allowable Subject Matter
Claims 6 and 17 would be allowable if rewritten to overcome the objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The disclosure explains that the breather aperture, positioned as claimed, allows air to travel through the capsule and onto the vent, which would naturally engender heating of the smoke producing substance by providing oxygen. Dickson (US Pat. 5,588,420) uses a similar arrangement with its vent 22 working in conjunction with its vent 20, but vent 22 is attached to the body, not the lid, since that is proximate to where its coals are, and there is no fair argument that moving this other vent to the lid. Having such an arrangement on a lid for engendering the heating of a smoke producing substance is fairly unique, particularly since lids with capsules configured to hold a smoke producing substance are not too common. The Office is not inclined to argue that it would have been obvious to apply the same principle utilized in Dickson for the lid of Stafford or Jonas since one of ordinary skill in the art would have a natural aversion to installing any more than one vent onto a lid, since too much venting would void the lid’s function as something that trapped heat. The Office could argue that it would have been obvious to place the vent of Barbour at such a location, since any location on the lid would work for it, but this argument would be tainted by too much hindsight bias.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Chung (US Pub. 2006/0266344), Nitta et al. (WO 2017/033388 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/              Primary Examiner, Art Unit 3761